Citation Nr: 0830329	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  05-32 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for 
hypertension (claimed as heart/artery, heat stroke).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1960 to 
June 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's request 
to reopen his claim for service connection hypertension 
(claimed as heart/artery, heat stroke) on the grounds of no 
new and material evidence.


FINDINGS OF FACT

1  A January 2000 rating decision that denied service 
connection for hypertension (claimed as heart/artery, heat 
stroke) was not appealed.

2.  In correspondence dated in June 2003 the veteran 
requested that his previously denied claim for service 
connection for heart condition be reopened.

3.  Evidence compiled since the January 2000 rating decision 
regarding service connection for hypertension, claimed as a 
heart condition, is cumulative and redundant of the evidence 
before the RO in January 2000 and does not relate to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The January 2000 rating decision denying service 
connection for hypertension (claimed as heart/artery, heat 
stroke) is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2007).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for 
hypertension (claimed as heart/artery, heat stroke) has not 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in January 2000 the RO denied 
service connection for hypertension (claimed as heart/artery, 
heat stroke) on the basis that "there is no evidence of 
incurrence in service nor is there evidence of a diagnosis 
within one year from release from active duty."  A notice of 
disagreement was not filed, and the decision became final.  
38 C.F.R. § 3.104.  Even so, applicable law provides that a 
claim which is the subject of a prior final decision may be 
reopened upon presentation of new and material evidence.  See 
38 C.F.R. § 3.156.

In June 2003 the veteran requested that his claim for service 
connection for a current heart condition as a result of heat 
stroke (while in basic training) and for drug reaction to 
penicillin for his laryngitis condition be reopened.  This 
request was denied in a February 2004 rating decision on the 
grounds of no new and material evidence.  The veteran has 
appealed. 

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

While the RO appears to have subsequently reopened the 
finally decided claim, by way of the July 2008 supplemental 
statement of the case, and considered the claim on the 
merits, the Board notes that it must consider in the first 
instance whether the claim was properly reopened.  Therefore, 
the Board has rephrased the issues on appeal.  The fact that 
the RO may have determined that new and material evidence was 
presented, and reopened the claim, is not binding on the 
Board's determination of the question of whether new and 
material evidence has been submitted.  The Board must address 
the issue initially itself.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial).

The evidence of record at the time of the January 2000 rating 
decision included the veteran's service treatment records 
(STRs) and VA outpatient treatment records.  A July 1961 STR 
indicates that the veteran received a Penicillin shot 
yesterday and "passed out."  The examination revealed 
exudative tonsillopharyngitis.  An April 1964 STR notes that 
the veteran was seen for pharyngitis and that he had a 
questionable allergy to Penicillin.  Upon separation, the 
veteran reported in a report of medical history that he had a 
reaction to a serum, drug or medicine.  It was noted that he 
had a drug reaction - a syncope following a penicillin shot.  
The veteran denied all other serious medical and surgical 
history other than intestinal trouble for which he was 
hospitalized in December 1963.  Blood pressure was recorded 
as 126/74.  VA outpatient treatment records dated from 1998 
to 1999 documented the veteran's contemporaneous hypertension 
and heart conditions.  The RO noted that the STRs were 
negative for notations or treatment for hypertension or heat 
stroke.  

Evidence compiled since the January 2000 rating decision 
includes VA treatment records (including records dated as 
recently as June 2006), which confirm that the veteran has a 
heart condition.  In June 2006  the veteran was accorded a 
hearing with a Decision Review Officer during which he 
provided details of a heat stroke incident during basic 
training.  His testimony included his recollection of an 
adverse reaction to a penicillin shot received due to a sore 
throat.  The veteran also noted that he was treated in 
service.  The evidence in the treatment records is cumulative 
and redundant of that already of record at the time of the 
prior final denial of the issue on the merits.  Moreover, his 
testimony regarding heat stroke suffered during basic 
training and the allergic reaction to penicillin soon after 
is also cumulative and redundant.  There is still no 
competent probative evidence of in-service incurrence of 
hypertension or a heart condition, and no competent probative 
evidence that links the veteran's current hypertension and 
heart condition to service.  The evidence thus does not raise 
a reasonable possibility of substantiating the veteran's 
claim for service connection.  New and material evidence 
having not been found, the veteran's request to reopen his 
claim must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

During the pendency of the appeal the Court issued a decision 
in which it held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information necessary to reopen 
the claim and of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id. at 9-10.  

In letters dated in March 2005 and December 2005 the veteran 
was advised of the information and evidence necessary to 
reopen his claim for service connection for heart condition, 
and of the evidence needed to substantiate the underlying 
claim for service connection.  He was also advised of the 
evidence that VA would seek to provide; and of the 
information and evidence that he was expected to provide. 
Although the RO failed to notify the veteran about regulatory 
provisions regarding the degree of disability and the 
effective date of the disability, since the veteran's claim 
is not being reopened, no disability rating or effective date 
will be assigned, so there is no possibility of any prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  While the March 2005 and December 2005 
letters were issued after the February 2004 rating decision, 
the Board notes that the matter was readjudicated and a 
Supplemental Statement of the Case was issued in July 2008.  
Accordingly, as the veteran was provided with sufficient 
notice and a sufficient period of time to respond, any 
presumption of prejudice with respect to the timing of the 
notice is rebutted.  

Regarding the duty to assist, VA treatment records have been 
obtained and associated with the claims file.  The veteran 
was also accorded an RO hearing in June 2006, the transcript 
of which is of record.  The Board is satisfied that VA has 
sufficiently discharged its duty in this matter.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for hypertension (claimed as 
heart/artery, heat stroke).  The petition to reopen that 
claim is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


